Case 7:19-cv-00443-KMK Document 30 Filed 07/18/19 Page 1 of 1

FEERICK NUGENT MACCARTNEY=:

ATTORNEYS AT LAW

ROCKLAND COUNTY OFFICE
96 SOUTH BROADWAY
SOUTH NYACK, NEW YORK 10960

DONALD J. FEERICK, JR. TEL. 845-353-2000 FAX. 845-353-2789
BRIAN D. NUGENT*

ORANGE COUNTY OFFICE
J. DAVID MacCARTNEY, JR. .

MARY E. MARZOLLA* 6 DEPOT STREET, SUITE 202

WASHINGTONVILLE, NEW YORK 10992
(Not for service of papers)
OF COUNSEL

DAVID J. RESNICK
KEVIN F HOBBS www.fomlawfirm.com

MICHAEL K. STANTON, JR.
All correspondence must be sent to Rockland County Office

July 18, 2019

Via ECF

Honorable Kenneth M. Karas, U.S.D_J.
U.S District Court for the S.D.NLY.
300 Quarropas Street

White Plains, NY 10601

JENNIFER M. FEERICK
STEPHEN M. HONAN*#+
ALAK SHAH*

PATRICK A. KNOWLES*
JOHN J. KOLESAR Ul
PATRICK J. MCGORMAN

“LICENSED ALSO IN NEW JERSEY
+LICENSED ALSO IN CONNECTICUT

Re: Orthodox Jewish Coalition of Chestnut Ridge, et al. v. Village of Chestnut Ridge

7:19-cv-00443-KMK (S.D.N.Y.)

Dear Judge Karas:

Our firm represents the Defendant, Village of Chestnut Ridge, in the above-referenced
matter. We respectfully submit this correspondence to request to strike and replace Defendant’s
Exhibits “D”, “E”, and “F” at Docket No. 26-4-through 26-6, because exhibits from an earlier
draft were inadvertently uploaded in their place. Copies of the intended replacement exhibits
have been simultaneously emailed under separate cover to Plaintiffs’ counsel with this

correspondence.

Thank you for Your Honor's consideration of our request.

Respectfully submitted,

  

   

Be
eu
a ¥ *e.

‘email aaa!

Mary E. Brady Marzolla

MEM/vad
ec: All Counsel via ECF

eo a et
GIL AKU
a
